While agreeing to the reversal of the case, I do not concur in that part of the opinion holding the indictment defective, but hold that the indictment is not invalid.
I do not agree that the court should have submitted the issue of temporary appropriation. The testimony shows that Pye hypothecated the note with Goree and placed it beyond his (Pye's) control, and Perry had to substitute other collateral to secure the release of the note owned by him and which Pye had appropriated to his own use, and think the evidence of Perry having to pay $500 was admissible on two phases of the testimony, first as tending to show the value of the $8000 note at the time of its appropriation, and, secondly, if there was any evidence tending to show a temporary appropriation, then this was a cogent circumstance to prove a permanent appropriation that Perry first had to put up other collateral to get the $8000 note appropriated by Pye released, and then to get this collateral released he had to pay $500. There are other matters that might be mentioned but agreeing with the conclusion reached, I concur in a reversal of the case, especially on the grounds that whether or not Perry knew at the time Pye appropriated the note and consented thereto, and, secondly, if the dealings between the parties were such as to lead Pye to believe he had Perry's permission to use the property, then this issue should have been submitted to the jury.